Citation Nr: 0911577	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-17 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from December 1968 to March 1970.  Service in the 
Republic of Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

In September 2003, the Veteran filed a claim of entitlement 
to service connection for irritable bowel syndrome.  The 
Veteran's claim was denied by the RO in the March 2004 rating 
decision.  The Veteran disagreed with the decision and 
perfected his appeal by filing a timely substantive appeal 
[VA Form 9] in June 2005.
In his June 2005 VA Form 9, the Veteran requested a personal 
hearing before a Veterans Law Judge.  However, in February 
2006, the Veteran withdrew his request pursuant to 38 C.F.R. 
§ 20.704(e).  

In a July 2008 Board decision, the Veteran's irritable bowel 
syndrome claim was remanded for further procedural and 
evidentiary development.  The VA Appeals Management Center 
(AMC) continued the previous denial in a December 2008 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims file has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

The July 2008 Board decision also denied the Veteran's claim 
of entitlement to an increased disability rating for his 
service-connected PTSD.  To the Board's knowledge, no appeal 
was taken.  The Board's decision is final, and that issue 
will be addressed no further herein.  See 38 C.F.R. § 20.1100 
(2008).


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
currently diagnosed irritable bowel syndrome and his military 
service.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
currently diagnosed irritable bowel syndrome and his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Irritable bowel syndrome is not proximately due to, nor 
is the result of, the Veteran's service-connected PTSD.  38 
C.F.R. §3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for irritable bowel 
syndrome, which he alternately claims is secondary to his 
service-connected PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2008.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to provide adequate 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(the VCAA) regarding secondary service connection; and to 
obtain a medical nexus opinion.  The AOJ was then to 
readjudicate the claim. 

The Veteran was sent a VCAA letter in August 2008, which 
included notice of the requirements for secondary service 
connection.  A VA medical opinion was obtained in August 
2008, which recommended that a VA examination be performed.  
Therefore, a VA examination with corresponding medical nexus 
opinion was obtained in October 2008.  After this development 
was completed, the AMC readjudicated the claim in the 
December 2008 SSOC.

Thus, all of the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated October 
2003.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  The Veteran was notified of 
the requirements for secondary service connection in a VCAA 
letter from the RO dated August 2008 which was issued 
pursuant to the Board's remand instructions.

With regard to issue of entitlement to secondary service 
connection, the Board recognizes that, according to Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service connection 
claim."  Here, complete VCAA notice was not provided until 
August 2008, years after the March 2004 RO decision that is 
the subject of this appeal.  Crucially, the Veteran's claim 
was readjudicated in the December 2008 SSOC, after he was 
provided with the opportunity to submit additional evidence 
and argument in support of claim and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the October 2003 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining records from any Federal agency 
including the military, VA medical centers, and the Social 
Security Administration.  With respect to private treatment 
records, the letter informed the Veteran that VA would 
request such records, if the Veteran completed and returned 
the attached VA Form 21-4142, Authorization and Consent to 
Release Information.  The Veteran was also advised in the 
VCAA letter that a VA examination would be scheduled if 
necessary to make a decision on his claim.  

The October 2003 VCAA letter emphasized:  "You must give us 
enough information about the records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give us the records or asks for a 
fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in the original letter.]  

The August 2008 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with notice of the Dingess decision 
in a letter dated March 2006, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when the claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the Veteran's claim 
was readjudicated in the December 2008 SSOC.  See Sanders, 
supra.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed irritable bowel 
syndrome.  Because the Board is denying the Veteran's claim, 
elements 
(4) and (5) remain moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the Veteran's service 
treatment records, the Veteran's statements, a lay statement 
from the Veteran's spouse, as well as, VA and private medical 
treatment records.  Additionally, the Veteran was afforded a 
VA examination in October 2008 pursuant to the Board's remand 
instructions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative who has provided evidence and 
argument on the Veteran's behalf, most recently in February 
2009.  He declined the option of testifying at a personal 
hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 
(West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2008).



In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2008); see also Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Analysis

The Veteran asserts entitlement to service connection for 
irritable bowel syndrome on a direct basis.  He also asserts 
service connection for irritable bowel syndrome as secondary 
to service-connected PTSD.  See, e.g., a letter dated April 
2006.

The Board will first address the issue of direct service 
connection and will then address the issue of secondary 
service connection.

Direct service connection

As discussed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, VA treatment 
records dated June 2004 document a diagnosis of irritable 
bowel syndrome.  This diagnosis was confirmed by the report 
of the October 2008 VA examiner.  Accordingly, Hickson 
element (1) is satisfied.

With respect to in-service disease or injury, there is no 
evidence of irritable bowel syndrome in service.  Service 
treatment records do not document any related complaints.  
Additionally, the February 1970 separation examination is 
pertinently absent any indication of such abnormalities.  
Moreover, the Veteran does not appear to allege an in-service 
occurrence of irritable bowel syndrome, nor has he offered an 
argument as to any type of in-service "injury" relating to 
his irritable bowel syndrome.

Accordingly, there is no showing of in-service incurrence of 
disease or injury. Hickson element (2) is therefore not met, 
and the claim fails on that basis.

For the sake of completeness, the Board will also address 
Hickson element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].  There is no competent 
evidence of record that establishes a causal relationship 
between the Veteran's currently diagnosed irritable bowel 
syndrome and his military service.  In the absence of in-
service disease or injury, it would seem that such medical 
nexus opinion would be impossible.

To the extent that the Veteran himself believes that his 
irritable bowel syndrome is somehow directly related to his 
military service, he is not a competent source of medical 
evidence.  The Board notes that the Veteran was a medic while 
in military service and he thus received some rudimentary 
medical training over thirty-five years ago.  It appears, 
however, that the Veteran has had no subsequent medical 
training, nor has he been employed in any medical capacity.  
Based on this history, the Board finds that he Veteran is not 
competent to render a medical opinion pertaining to the 
etiology of his irritable bowel syndrome.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-495 (1992); see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish the existence of said disability.  

The Veteran has contended that he experienced 
gastrointestinal distress with nausea, diarrhea, and cramps 
continually following his discharge from service in 1970.  
See, e.g., the VA examination report dated October 2008.  The 
Board recognizes that the Veteran is competent to testify as 
to his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), [lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge].  However, 
supporting medical evidence of continuity of symptomatology 
is required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, there is no competent medical evidence of 
irritable bowel syndrome or related symptomatology for more 
than twenty-five years after service.  Crucially, a VA 
examination report dated June 1970 documented that "[n]o 
significant symptoms relative to the...gastrointestinal or the 
genitourinary systems were elicited" from the Veteran.  
Private treatment records document a diagnosis of "possible 
irritable bowel syndrome" in February 1999.  See Quincy 
Medical Group treatment record dated February 1999.  This is 
almost three decades after service.  
A confirmed diagnosis of irritable bowel syndrome was not 
documented until June 2004.  See VA treatment record dated 
June 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  

The Board also finds it to be significant that the Veteran 
did not mention any gastrointestinal difficulties when he 
filed claims for entitlement to VA compensation for other 
claimed disabilities (psychiatric and pulmonary disorders) in 
March 1970.  It does not stand to reason that the Veteran 
would mention other problems shortly after service but not 
mention gastrointestinal difficulties if such in fact existed 
at the time.

In short, any contentions by the Veteran that he experienced 
irritable bowel syndrome continually since service are 
outweighed by the lack of objective evidence of any such 
symptomatology for decades after service.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  

Additionally, to the extent that the October 2008 VA 
examination report or other treatment record in evidence 
documents the Veteran's self-reported history of chronic 
irritable bowel syndrome or related symptomatology following 
his military discharge, such medical reports do not service 
to corroborate such continuous symptomatology.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

Accordingly, Hickson element (3) has not been met and the 
Veteran's direct service connection claim also fails on this 
basis.

Secondary service connection

Turning to the Veteran's more emphatic contention that his 
irritable bowel syndrome is secondary to his PTSD, as 
detailed above in order to establish service connection for a 
claimed disability on a secondary basis, there must be:  (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

There is competent medical evidence, discussed above, that 
the Veteran is diagnosed with irritable bowel syndrome.  
Further, it is undisputed that the Veteran is currently 
service-connected for PTSD.  Accordingly, Wallin elements (1) 
and (2) are accordingly satisfied.  With respect to crucial 
Wallin element (3), medical nexus, the competent medical 
evidence of record indicates that the Veteran's irritable 
bowel syndrome is unrelated to his service-connected PTSD.  

Specifically, the October 2008 VA examiner stated, "I 
conclude, after a review of medical records, taking a 
history, performing a physical examination, and a review of 
the medical literature...[that the Veteran's] irritable bowel 
syndrome is less likely as not permanently aggravated or a 
result of PTSD."  The examiner further opined, "[t]he 
Veteran's symptoms are as likely as not related to 
diverticulitis and/or diverticulosis, which are less likely 
as not permanently aggravated or a result of service-
connected PTSD."  

The October 2008 VA examiner's opinion was based upon 
consideration of "service medical records, private medical 
records, military service records, VA medical records," and 
a review of medical literature in addition to a thoughtful 
analysis of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"].  

The Veteran has not submitted a medical opinion to contradict 
the October 2008 VA medical opinion.  He has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran is contending that his 
currently diagnosed irritable bowel syndrome is related to 
his military service, it is now well-established that 
laypersons without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159(a)(1) (2008) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  As was 
discussed above, although the Veteran received some basic 
medical training thirty-five years ago, he is not competent 
to provide a medical opinion as to the etiology of his 
irritable bowel syndrome.

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for irritable bowel syndrome.  The benefits sought 
on appeal are accordingly denied.

ORDER

Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected PTSD, 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


